KRUEGER, Judge.
The conviction is for ⅞ violation of the Local Option Law. The punishment assessed is a fine of $100.
*277The complaint and information appear regular. The record is before us without statement of facts or bills of exception, in the absence of which nothing has been presented justifying a reversal.
The judgment of the trial court is therefore affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal. Appeals and approved by the Court.